                 Case 20-31980-KLP       Doc 17    Filed 05/27/20 Entered 05/27/20 16:21:23             Desc Main
                                                   Document     Page 1 of 2




                                            IN THE UNITED STATES BANKRUPTCY COURT
                                              FOR THE EASTERN DISTRICT OF VIRGINIA
                                                       RICHMOND DIVISION
                       In re:
                       MIREYA MELENDEZ,                                       CHAPTER 13
                                       DEBTOR.                                CASE NO. 20-31980-KLP




                                   NOTICE OF FORBEARANCE AGREEMENT DUE TO THE COVID-19 PANDEMIC




                                Now   comes    PennyMac    Loan   Services,   LLC   (“Creditor”),   by and   through
                       undersigned counsel, and hereby submits this Notice of Forbearance Agreement to the
                       Court regarding the Debtor’s request for mortgage payment forbearance based upon a
                       material financial hardship caused by the COVID-19 pandemic.
                                The Debtor recently requested a forbearance period of 3 months in which the
                       Debtor will not tender mortgage payments to Creditor that would come due on the
                       mortgage starting with the April 1, 2020 payment through the payment due on June 1,
                       2020. Creditor, at this time, does not waive any rights to collect the payments that come
                       due during the forbearance period after the forbearance plan ends. Furthermore, Creditor
                       does not waive its rights under other applicable non-bankruptcy laws and regulations,
                       including, but not limited to, RESPA, and the right to collect any post-petition escrow
                       shortage. During the forbearance period Creditor may continue to file notices in
                       compliance with Fed. Rule Bankr. P. 3002.1.
                                Because of the uncertainties surrounding how long this pandemic will last, Creditor
                       will work with Debtor or Debtor’s counsel to determine when Debtor will be able to resume
                       making mortgage payments and when/how the Debtor will cure the delinquency created
                       by the forbearance period (“forbearance arrears”). Once the forbearance plan ends and the
                       Creditor and Debtor or Debtor’s counsel agree on an appropriate repayment or loss
                       mitigation program, Creditor will file a notice or an amended/supplemental claim
                       consistent with local practice.




File No. 76330
Case 20-31980-KLP      Doc 17    Filed 05/27/20 Entered 05/27/20 16:21:23             Desc Main
                                 Document     Page 2 of 2



             Creditor does not waive its rights to seek relief from the automatic stay for reasons
      other than non-payment of the forbearance arrears, including, but not limited to, a lapse in
      insurance coverage or non-payment of property taxes.
                                                   Respectfully submitted,
                                                   PennyMac Loan Services, LLC



                                                   By: /s/JOHNIE R. MUNCY
                                                   Eric D. White, Esquire, Bar No. 21346
                                                   Michael T. Freeman, Esquire, Bar No. 65460
                                                   Johnie R. Muncy, Esquire, Bar No. 73248
                                                   Nisha R. Patel, Esquire, Bar No. 83302
                                                   Samuel I. White, P.C.
                                                   1804 Staples Mill Road
                                                   Suite 200
                                                   Richmond, VA 23230
                                                   Tel.: (804) 290-4290
                                                   Fax: (804) 290-4298
                                                   jmuncy@siwpc.com

                                      CERTIFICATE OF SERVICE

             I certify that on May 27, 2020, the foregoing Notice was served via CM/ECF on Carl
      M. Bates, Trustee, and James E. Kane, Counsel for Debtor, at the email addresses registered
      with the Court, and that a true copy was mailed via first class mail, postage prepaid, to
      Mireya Melendez, Debtor, 8732 Wilmore Lane, Spotsylvania, VA 22553.

                                                   /s/JOHNIE R. MUNCY
                                                   Johnie R. Muncy, Esquire
                                                   Samuel I. White, P. C.
